DETAILED ACTION
Response to Amendment
	In response to amendment filed on 2/18/2021, claims 1, 6, 13- 16 are amended, claims 5, 12 and 17 are cancelled. Claims 1- 4, 6- 11, 13- 16 are pending for examinations. Further, previously given rejection based on 35 USC 112 second has been withdrawn.
Response to Arguments
	Applicant's arguments filed in the remarks on 2/18/2021 have been fully considered but they are not persuasive. On page 9 last six lines and page 10- 13 applicant argues about the amended limitations for independent claims mainly argues about that the MME, S-GW, P-GW, and C-SGN discussed in Tsuda are network elements at the core network side, not at the access network side. Examiner disagrees and respectfully submits that MME can have a functionality to support Multiple connectivity in the network; but here Primary reference Tsuda is silent regarding wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network; however Zhang1 teaches in [0043- 0044] and Fig. 3- 10 about Dual Connectivity (DC) network and SeNB see [0043] can be a SN node. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang1 with the teachings of Tsuda in view of Zhang to make system more standardized. Having a mechanism wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in .
Examiner note
	Reference Tomici et al. (US Pub. No. 2017/0195930 A1) in [0075] discussed about MME having multi-connection feature.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US Pub. No. 2019/0159053 A1) in view of Zhang et al. (US Pub. No. 2019/0021134 A1) ) and in further view of Zhang et al. (US Pub. No. 2017/0064769 A1), hereafter Zhang1.


	Regarding claim 1, Tsuda teaches a method for suspending a Radio Resource Control (RRC) connection (see Fig. 7), comprising:
	sending, by a first node, a first notification message to a second node, and negotiating with the second node about whether an RRC connection is required to be suspended, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended (see [0089]…the eNB (i.e. a first node here) may trigger a UE context release request to a Mobility Management Entity (MME) (i.e. a second node here) and the eNB, at S200, sends a RRC Connection Release message to UE after exchanging (i.e. negotiating here) the necessary message among eNB, MME and S-GW (Serving GateWay). This procedure can be triggered by the eNB in cooperation with the virtual cell/local cell (i.e. the virtual cell/local cell may send some notification to eNB). In to response to the RRC Connection Release message, at S201, the eNB releases the provision of the control plane and the virtual cell releases the provision of the user plane.); and
(already described above; see [0089].. the eNB  may trigger a UE context release request to a Mobility Management Entity (MME) and the eNB, at S200, sends a RRC Connection Release message to UE (i.e. terminal device) after exchanging (i.e. negotiating here) the necessary message among eNB, MME and S-GW (Serving GateWay). This procedure can be triggered by the eNB in cooperation with the virtual cell/local cell (i.e. the virtual cell/local cell may send some notification to eNB). In to response to the RRC Connection Release message, at S201, the eNB releases the provision of the control plane and the virtual cell releases the provision of the user plane). Here Tsuda states negotiating process but fails to clearly state about if a result of that negotiation is required or not required for RRC connection suspension, this limitations is inherently or inexplicitly defined in Tsuda; but Zhang in Fig. 2 (in context with Fig. 1) clearly states about #205 ack message that show that its is required for RRC connection release (i.e. suspension) message (i.e. if its N-ACK message then RRC connection release is not required). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Tsuda to make system more standardized. But Tsuda is silent regarding wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network; 

	Regarding claim 3, Tsuda in view of Zhang and Zhang1 teaches as per claim 1, wherein negotiating with the second node about whether the RRC connection is required to be suspended comprises: receiving, by the first node, a third notification message from the second node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended; already discussed above see Zhang Fig. 2, #203, 205.

	Regarding claim 13, Tsuda teaches a first node for suspending an RRC connection, comprising (see Fig. 7) :
	a processor, configured to control a transmission device to send a first notification message to a second node, and configured to negotiate with the second node about whether the RRC connection is required to be suspended, the first notification message being used for notifying the second node that the first node (see [0089]…the eNB (i.e. a device here here) may trigger a UE context release request to a Mobility Management Entity (MME) (i.e. a second node here) and the eNB, at S200, sends a RRC Connection Release message to UE after exchanging (i.e. negotiating here) the necessary message among eNB, MME and S-GW (Serving GateWay). This procedure can be triggered by the eNB in cooperation with the virtual cell/local cell (i.e. the virtual cell/local cell may send some notification to eNB). In to response to the RRC Connection Release message, at S201, the eNB releases the provision of the control plane and the virtual cell releases the provision of the user plane.); and
	control the transmission device to send a first suspension command to a terminal device if a result of negotiating with the second node is that the RRC connection is required to be suspended, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state (already described above; see [0089].. the eNB  may trigger a UE context release request to a Mobility Management Entity (MME) and the eNB, at S200, sends a RRC Connection Release message to UE (i.e. terminal device) after exchanging (i.e. negotiating here) the necessary message among eNB, MME and S-GW (Serving GateWay). This procedure can be triggered by the eNB in cooperation with the virtual cell/local cell (i.e. the virtual cell/local cell may send some notification to eNB). In to response to the RRC Connection Release message, at S201, the eNB releases the provision of the control plane and the virtual cell releases the provision of the user plane). Here Tsuda states negotiating process but fails to clearly state about if a result of that negotiation is required or not required for RRC connection suspension, this 

	Regarding claim 15, Tsuda in view of Zhang and Zhang1 teaches as per claim 13, wherein the processor is further configured to control the transmission device to receive a third notification message from the second node, the third notification .


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US Pub. No. 2019/0159053 A1) in view of Zhang et al. (US Pub. No. 2019/0021134 A1) ) and in further view of Zhang et al. (US Pub. No. 2017/0064769 A1), hereafter Zhang1 and in further view of Rayavarapu et al. (US Pub. No. 2013/0039287 A1), hereafter Raya.

	Regarding claim 2, Tsuda in view of Zhang and Zhang1 teaches as per claim 1, wherein negotiating with the second node about whether the RRC connection is required to be suspended ; already described above; but Tsuda is silent regarding receiving, by the first node, a second notification message from the second node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; however Raya states in Fig. 24 and [0467- 0476] and steps 1- 5 specifically see step 5. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Raya with the teachings of Tsuda in view of Zhang and Zhang1 to make system more standardized. Having a mechanism wherein receiving, by the first node, a second notification message from the second node, the second notification message being used for notifying the first node that the RRC connection is 

	Regarding claim 14, Tsuda in view of Zhang and Zhang1 teaches as per claim 13, wherein processor with the second node about whether the RRC connection is required to be suspended; already described above; but Tsuda is silent regarding to receive a second notification message from the second node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; however Raya states in Fig. 24 and [0467- 0476] and steps 1- 5 specifically see step 5. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Raya with the teachings of Tsuda in view of Zhang and Zhang1 to make system more standardized. Having a mechanism wherein to receive a second notification message from the second node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; greater way more standardized approach can be carried out in the communication system.

Claims 6- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2019/0166576 A1) in view of Hayashi (US Pub. No. 2018/0220483 A1) and in further view of Zhang et al. (US Pub. No. 2019/0021134 A1).

Regarding claim 6, Kim teaches a method for suspending an RRC connection, comprising:
if a result of a second node negotiating with a first node is that a part of a Radio Resource Control (RRC) connection is required to be suspended or the second node determines that a part of the RRC connection is required to be suspended, sending, by the second node, a second suspension command to a terminal device, the second suspension command being used for triggering the terminal device to suspend the part of the RRC connection (receiving an RRC connection release message (i.e. received by UE; see [0007] ‘s context; further refer to Fig. 25) from the second eNB (i.e. second node) in response to the RRC connection resume request message, wherein the RRC connection release message may include new PA-related information. The second eNB may transmit a UE-related information request message to the first eNB (i.e. first node), and the first eNB may transmit a UE-related information response message to the second eNB in response to the UE-related information request message. After transmitting the RRC connection release message...) and to enter a partial RRC inactive state; wherein the suspension of the part of the RRC connection refers to the suspension of resources of Secondary Cell Group (SCG); Kim states about wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network; see [0365, 0398] and Fig. 48.
	But Kim fails to state about wherein the suspension of the part of the RRC connection refers to the suspension of resources of Secondary Cell Group (SCG) and also silent about a partial RRC inactive state; however Hayashi teaches in [0059- 0060] SCG to determine a release of the SeNB resulting from an inactivity of the UE, and the SeNB may be released through a release procedure….;see [0059]; further see [0060]… the SeNB may perform, more than necessary, a monitoring of the activity of the UE in the SCG, determination of the release of the SeNB based on a result of the monitoring, and/or signalling to the MeNB (e.g., a report of the result of the monitoring or a request of the release to the MeNB)….
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hayashi with the teachings of Kim to make system more standardized. Having a mechanism wherein suspension of the part of the RRC connection refers to the suspension of resources of Secondary Cell Group (SCG); greater way standardized approach can be carried out in the communication system. 
	But Kim is still silent about entering a partial RRC inactive state; however Zhang states in Fig. 2 in #211 and [0037] about idle state. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Kim in view of Hayashi to make system more effective. Having a mechanism wherein entering in a partial RRC inactive state; greater way energy can be saved in the communication system.

	Regarding claim 7, Kim in view of Hayashi and Zhang teaches as per claim 6, if a result of the second node negotiating with the first node is that entire RRC connection is required to be suspended, sending, by the second node through the first node, a third 

	Regarding claim 8, Kim in view of Hayashi and Zhang teaches as per claim 6, sending, by the second node, a fourth notification message to the first node, and
negotiating with the first node about whether the RRC connection is required to be suspended, wherein the fourth notification message is used for notifying the first node that the second node determines that the RRC connection is required to be suspended; Zhang see [0036- 0037] and Fig. 2 steps 202, 205, 206.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2019/0166576 A1) in view of Hayashi (US Pub. No. 2018/0220483 A1) and in further view of Zhang et al. (US Pub. No. 2019/0021134 A1) and in further view of Futaki et al. (US Pub. No. 2018/0199245 A1).

	Regarding claim 9, Kim in view of Hayashi and Zhang teaches as per claim 8, when discussed above that the fifth notification message being used for notifying the second node that the RRC connection is required to be suspended; see Kim Fig. 2; but Kim fails to state about determining, by the first node, that the entire RRC connection is required to be suspended; or determining, by the first node, that a part of the RRC connection is required to be suspended; however Futaki states in [0166] about partial release of RRC. It would have been obvious to one with ordinary skill, in the art before 

	Regarding claim 11, Kim in view of Hayashi and Zhang teaches as per claim 8, when discussed above that a seventh notification message being used for notifying the second node that RRC connection is required to be suspended; see Kim Fig. 2; but Kim fails to state about sending, by the second node, a seventh notification message to the first node, the seventh notification message being used for notifying the first node that the part of the RRC connection is required to be suspended; however Futaki states in [0166] about partial release of RRC. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Futaki with the teachings of Kim in view of Hayashi and Zhang to make system more standardized.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2019/0166576 A1) in view of Hayashi (US Pub. No. 2018/0220483 A1) and in further view of Zhang et al. (US Pub. No. 2019/0021134 A1) and in further view of Li et al. (US Pub. No. 2020/0187154 A1).

	Regarding claim 10, Kim in view of Hayashi and Zhang teaches as per claim 6, after sending the second suspension command to the terminal device; already discussed above see Zhang Fig. 2; but Kim fails to state about, sending, by the second .

Allowable Subject Matter
	Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468